RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 1/7/2022 have been received. Applicant’s IDS filed on 2/28/2022 has been received. In the response filed on 1/7/2022, claims 1, 2, 11, and 14 were amended; and claims 20-23 were added. 
Claims 1-9, 11, and 14-23 are pending. Claims 10, 12, and 13 are canceled. Claims 1-9, 11, and 14-23 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.

Withdrawn Rejections
The 35 USC 102 rejections, made of record in the office action mailed on 9/13/2021, have been withdrawn due to applicant’s amendment filed on 12/9/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weida et al., WO 2016/014519 A1. 
If Weida fails to anticipate the claims, then Weida renders them obvious.
Regarding claims 1, 2, 20, and 21: Weida discloses infant formula (para 0005) comprising protein (para 00100), carbohydrate (para 00100) and fat (para 00100). 
from about 50% to about 95% by weight of the total protein is potato protein (claim 1); wherein from about 75% to about 95% by weight of the total protein is the potato protein (claim 2); wherein from about 55% to about 95% by weight of the total protein is the potato protein (claim 20); and wherein from about 75% to about 80% by weight of the total protein is the potato protein (claim 21)
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 
In the present case, Weida discloses protein selected from the group consisting of: pea protein, soy protein, rice protein, hemp protein, potato protein, and any combination thereof (para 0012). Therefore, the selection of potato protein and another protein (e.g., pea protein, soy protein, rice protein, hemp protein, and any combination thereof) for use as the protein source is obvious. 
With respect to the concentration of potato protein:

Weida discloses protein selected from the group consisting of: pea protein, soy protein, rice protein, hemp protein, potato protein, and any combination thereof (para 0012). As discussed above, the selection of potato protein and another protein (e.g., pea protein, soy protein, rice protein, hemp protein, and any combination thereof) for use as the protein source is obvious. Additionally, Weida discloses the potato protein may be in the form of a concentrate or isolate that contains 80% to 95% protein (para 00133). Therefore, the concentration of potato protein (50% to about 95% by weight of the total protein, claim 1; 75% to about 95% by weight of the total protein, claim 2; from about 55% to about 95% by weight of the total protein is the potato protein, claim 20); and from about 75% to about 80% by weight of the total protein is the potato protein, claim 21) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
With respect to the negative limitation that “the infant formula does not contain any probiotic”: Weida discloses probiotics are optional alternative ingredients (“In some embodiments, the nutritional powders may comprise a compound selected from the group of beta-hydroxyl beta-methyl butyrate, L-leucine, beta-alanine, epigallocatechin gallate, human milk oligosaccharides, prebiotics, probiotics, and combinations thereof”, emphasis added, para 00177). Since probiotics are optional, Weida does not require the 
Additionally, the discussion of MPEP 2144.07. In the present case, Weida does not require the presence of probiotics. Therefore, the non-selection of probiotics as an optional alternative ingredient is encompassed within the breadth of the negative limitation that “the infant formula does not contain any probiotic”.
Regarding claim 3: Weida discloses intact protein (not be hydrolyzed, para 00113), partially hydrolyzed protein (para 00113), and extensively hydrolyzed protein (hydrolyzed, para 00113). 
Regarding claim 4: Weida discloses free amino acids (para 00112). 
Regarding claim 5: Weida discloses the protein functions as an emulsifier (para 0040). Weida discloses potato protein (para 0012).  
Regarding claim 6: Weida discloses the infant formula in the form of a powder (nutritional powder, para 0006).
Regarding claim 7: Weida discloses the infant formula in the form of a reconstituted powder (para 0060 and 0064).
Regarding claim 8: Weida discloses lactose (para 00156). 
Regarding claim 9: Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Weida discloses infant formulas having amounts of carbohydrate, lipid (fat), and protein in Table 1 (p. 31). 
The disclosed percent ranges of carbohydrate, lipid (fat), and protein are equivalent to the ranges calculated in g/100 kcal in the bottom table. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Carbohydrate and protein have 4 calories per gram. Fats have 9 calories per gram.
Sample calculation for converting 1% Calories from carbohydrates to g carbohydrate/100 kcal: [1 kcal carbohydrate/100 kcal]*[1 g carbohydrate/4 kcal carbohydrate]= 0.25 g carbohydrate/100 kcal
Sample calculation for converting 5% Calories from fat to g fat/: [5 kcal fat/100 kcal]*[1 g fat/9 kcal fat]= 0.5556 g fat/100 kcal
Sample calculation for converting 2% Calories from protein to g protein / [2 kcal protein/100 kcal]*[1 g protein/4 kcal protein]= 0.5 g protein/100 kcal.

Claims 11, 14-19, 22, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weida et al., WO 2016/014519 A1; in view of Ao et al., US 2014/0242216 A1. 
Regarding claim 11: Weida is relied on as above. Weida discloses administering an infant formula to an infant (para 00223; 0077). Weida discloses infant formula (para 0005) comprising protein (para 00100), carbohydrate (para 00100) and fat (para 00100). 
wherein the major source of protein is potato protein 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 
In the present case, Weida discloses at least one non-dairy protein may be potato protein (para 0012). Therefore, the selection of potato protein for use as the protein source is obvious. 
With respect to the “major source of protein”: The limitation is obvious for the following reasons. 

Second, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II.
In the present case, Weida discloses at least one non-dairy protein may be potato protein (para 0012). Therefore, the concentration of potato protein (“major source of protein”) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
With respect to the negative limitation that “the infant formula does not contain any probiotic”: Weida discloses probiotics are optional alternative ingredients (“In some embodiments, the nutritional powders may comprise a compound selected from the group of beta-hydroxyl beta-methyl butyrate, L-leucine, beta-alanine, epigallocatechin gallate, human milk oligosaccharides, prebiotics, probiotics, and combinations thereof”, emphasis added, para 00177). Since probiotics are optional, Weida does not require the presence of probiotics. Therefore, Weida is encompassed within the breadth of the negative limitation that “the infant formula does not contain any probiotic”. 
Additionally, the discussion of MPEP 2144.07. In the present case, Weida does not require the presence of probiotics. Therefore, the non-selection of probiotics as an 
feeding an infant having cow's milk protein allergy, the method comprising administering to the infant having cow's milk protein allergy
Weida discloses the protein may be hydrolyzed (para 00113). Weida discloses free amino acids (para 00112).
Weida does not disclose feeding an infant with a cow’s milk allergy. 
Ao is drawn to formulas designed for individuals with certain protein allergies (abstract). Ao discloses nutritional compositions for infants with cow's milk protein allergy typically comprise a protein equivalent source, such as hydrolyzed protein, free amino acids or both (para 0035). Ao discloses infant formula comprising protein sources including potato protein (para 0042). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to feed an infant an infant formula that comprises hydrolyzed protein, as taught in Weida, wherein the infant is an individuals a cow milk protein allergy, as taught in Ao, to obtain a process of feeding an infant who has a cow milk protein an infant formula. One of ordinary skill in the art at the time the invention was filed would have been motivated to feed an infant who has a cow milk allergy a formula containing hydrolyzed proteins because nutritional compositions for infants with cow's milk protein allergy typically comprise a protein equivalent source, such as hydrolyzed protein, free amino acids or both (Ao, para 0035).
As an alternative rationale: It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the un-disclosed allergy condition infant, as taught in Weida, with and infant who has a cow’s milk protein allergy, as taught in Ao, to obtain a process of feeding an infant who has a cow’s milk protein an infant formula. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of feeding an infant who has a cow’s milk protein allergy a formula that is appropriate for their allergy condition. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. One 
Regarding claims 14, 22, and 23: A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 
In the present case, Weida discloses protein selected from the group consisting of: pea protein, soy protein, rice protein, hemp protein, potato protein, and any combination thereof (para 0012). Therefore, the selection of potato protein and another protein (e.g., pea protein, soy protein, rice protein, hemp protein, and any combination thereof) for use as the protein source is obvious. 
With respect to the concentration of potato protein: The discussion of MPEP 2144.05 II applies here as above. 
Weida discloses protein selected from the group consisting of: pea protein, soy protein, rice protein, hemp protein, potato protein, and any combination thereof (para 0012). As discussed above, the selection of potato protein and another protein (e.g., pea protein, soy protein, rice protein, hemp protein, and any combination thereof) for use as the protein source is obvious. Additionally, Weida discloses the potato protein may be in the form of a concentrate or isolate that contains 80% to 95% protein (para 00133). Therefore, the concentration of potato protein (75% to about 95% by weight of the total protein, claim 14; from about 55% to about 95% by weight of the total protein is the potato protein, claim 21; and from about 75% to about 80% by weight of the total protein is the potato protein, claim 22) represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by 
Regarding claim 15: Weida discloses intact protein (not be hydrolyzed, para 00113), partially hydrolyzed protein (para 00113), and extensively hydrolyzed protein (hydrolyzed, para 00113). 
Regarding claim 16: Weida discloses free amino acids (para 00112). 
Regarding claim 17: Weida discloses the protein functions as an emulsifier (para 0040). Weida discloses potato protein (para 0012).  
Regarding claim 18: Weida discloses lactose (para 00156). 
Regarding claim 19: Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Weida discloses infant formulas having amounts of carbohydrate, lipid (fat), and protein in Table 1 (p. 31). 
The disclosed percent ranges of carbohydrate, lipid (fat), and protein are equivalent to the ranges calculated in g/100 kcal in the bottom table. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Calculations: 
Carbohydrate and protein have 4 calories per gram. Fats have 9 calories per gram.
Sample calculation for converting 1% Calories from carbohydrates to g carbohydrate/100 kcal: [1 kcal carbohydrate/100 kcal]*[1 g carbohydrate/4 kcal carbohydrate]= 0.25 g carbohydrate/100 kcal
Sample calculation for converting 5% Calories from fat to g fat/: [5 kcal fat/100 kcal]*[1 g fat/9 kcal fat]= 0.5556 g fat/100 kcal
Sample calculation for converting 2% Calories from protein to g protein / [2 kcal protein/100 kcal]*[1 g protein/4 kcal protein]= 0.5 g protein/100 kcal.

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
Applicant argues Weida does not disclose the claimed concentrations of potato protein (remarks, p. 6-7). Examiner is not persuaded by this argument for the reasons presented in the rejections above. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (remarks, p. 8), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and do not include knowledge gleaned only from the applicant's disclosure. Therefore, the reconstruction is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619